Citation Nr: 0534765	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-03 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1960 to August 1964.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied service connection for hearing loss and tinnitus.  In 
August 2005, the veteran testified from the St. Petersburg RO 
via videoconference hearing before the undersigned Veterans 
Law Judge, seated at the Central Office in Washington, DC. 


FINDINGS OF FACT

1.  The veteran had inservice exposure to noise from jet 
plane engines; left ear hearing loss disability was first 
shown during service, and right ear hearing loss disability 
is likely due to inservice noise exposures.

2.  Tinnitus is likely due to inservice noise exposure.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss is due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2005).

2.  The veteran's tinnitus is due to disease or injury that 
was incurred in active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  the appellant's contentions; service medical records; 
his DD Form 214; April 1997 records of private medical 
treatment and AUDIO examination; the report of a July 2002 VA 
AUDIO examination with August 2002 addendum; the report of a 
November 2003 VA AUDIO examination; and a transcript of 
August 2005 hearing.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence 
submitted by the appellant or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, with regard to each claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given the claimant.  38  U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. §§ 3.102, 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 and 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
(to include sensorineural hearing loss) become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
	
With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss can be service connected.  Hensley at 
159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, the veteran currently has bilateral sensorineural 
hearing loss of a level that is considered a disability under 
38 C.F.R. § 3.385.  This is clearly shown in the veteran's VA 
and private audiological evaluations since 1997.  
Additionally, the Board accepts the veteran's longstanding 
assertions of tinnitus.  The veteran asserts that he has had 
bilateral hearing loss and tinnitus since service and that 
both conditions are either due to or aggravated by inservice 
exposure to noise while serving as a jet aircraft mechanic.  
The DD Form 214 indicates that the veteran's military 
occupational specialty (MOS) was that of jet engine mechanic, 
and the veteran testified as to the nature and severity of 
his inservice noise exposure in his August 2005 hearing.  
Certainly, it is not unreasonable to assume that his MOS  
entailed proximity to jet and propeller engines as well as 
heavy equipment and machinery, which do tend to produce loud 
noise.   

On review of the service medical records, the Board notes 
that while reports of examinations prior to entrance and 
separation from service did not contain results of 
audiometric evaluations, the veteran did undergo such 
evaluation at a time near his entrance into and separation 
from service.   The service medical records contain reports 
of audiograms from August 1960 and July 1964.  

In considering this claim, the RO focused on the normal 
results of the "whispered/spoken" voice test that was done 
upon separation in August 1964 because no audiometric 
equipment was available.  That test, however, is clearly less 
reliable than actual audiometric findings.  In this case, the 
veteran did undergo audiometric testing in August 1960 and 
July 1964.  However, prior to November 1967, military 
audiometric results were reported in American Standards 
Association (ASA) units; VA used ASA units prior to July 
1966.  However, in July 1966 VA adopted International 
Organization for Standardization (ISO) units, and the 
military followed suit in November 1967.  The current 
definition for a hearing loss disability found at 38 C.F.R. 
§ 3.385 is based on ISO units.  The military audiograms in 
this case conducted in 1960 and 1964 must be converted from 
ASA to ISO units.  Essentially, that means adding 10 decibels 
to the reported findings in most frequencies, the exceptions 
being adding 15 decibels at 250 and 500 Hertz and 5 decibels 
at 4000 Hertz.

On the report of an August 1960 audiological examination, 
pure tone thresholds, in decibels, converted to ISO units, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
20
10
LEFT
25
20
10
10
20

Speech recognition ability was not reported.

On the report of his July 1964 audiological examination, pure 
tone thresholds, in decibels, converted to ISO units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
15
LEFT
40
25
25
25
20

Again, speech recognition ability was not reported.  However, 
the examiner did note "loss low freq L ear."
      
While right ear hearing loss remained relatively constant at 
most frequencies over the four years of the veteran's period 
of service, the findings on the July 1964 audiological 
evaluation report clearly indicate that the veteran's left 
ear hearing loss did indeed grow more severe at nearly all 
frequencies over this period.  Additionally, findings on that 
report reveal that left ear hearing loss had progressed to 
the level of a disability (as defined by 38 C.F.R. § 3.385) 
while the veteran was still in service, and that fact was 
noted by the individual administering the audiogram in July 
1964.  The in-service increase in the severity of his left 
ear hearing loss (to the point of incurring a hearing loss 
disability), coupled with the veteran's documented exposure 
to noise during service, certainly favor a grant of service 
connection for the left ear, as a chronic disability was 
factually shown during service.  Right ear hearing loss 
disability was not, however, documented until 1997.  

The veteran asserts that he has had bilateral hearing loss 
and tinnitus since service.  There are, however, few medical 
records tracking the veteran's hearing loss disability over 
the years.  Since service, the veteran has been examined for 
problems with hearing and tinnitus on three occasions.  In 
April 1997, a private audiologist diagnosed the veteran with 
bilateral hearing loss and tinnitus, but did not provide any 
opinion as to the likely etiology of these conditions.  It 
was noted on the bottom of the audiometric chart that the 
veteran had had noise exposure as a jet mechanic.  In July 
2002, the VA examiner diagnosed mild to profound 
sensorineural hearing loss, bilaterally.  In remarks this 
examiner provided two conflicting statements as to etiology:  
the veteran's hearing loss "does not appear consistent with 
his military service record"; and "It is my clinical 
opinion that the hearing loss is secondary to the veteran's 
military service."  Additionally, the examiner inaccurately 
stated that the test results from hearing evaluations in 1964 
indicated normal hearing sensitivity.  While this statement 
may be true with regard to the limited findings on the August 
1964 examination prior to separation, it is not so with 
regard to the more detailed, numerical findings on the July 
1964 audiometric evaluation.  As reported above, the puretone 
thresholds reported therein do show an increase in left ear 
hearing loss (and a hearing loss disability when the puretone 
thresholds are converted from ASA units to ISO units (the 
current unit of measurement employed in VA law)).  In an 
August 2002 addendum (provided by a different VA examiner 
than the one who performed the July 2002 examination), the 
examiner stated it was his clinical opinion that the 
veteran's hearing loss is not secondary to his military 
service.  

The Board observes that the conflicting opinions in the July 
2002 examination report and the inaccurate assessment 
regarding the veteran's level of hearing loss during service 
make this evidence of limited value.  The fact that the 
opinion in the August 2002 addendum was provided by a 
different VA examiner, likewise, raises questions as to 
reliability.    

A clear opinion is provided in the report of a VA 
audiological consultation in November 2003.  Here the 
audiologist again diagnosed hearing loss and tinnitus and 
noted the veteran's history of military noise exposure as a 
jet mechanic.  In her assessment, she stated that the results 
were consistent with cochlear involvement exacerbated by the 
aging process and significant medical problems.  She also 
found that military noise exposure is likely a contributing 
factor.  

The Board finds this VA audiologist's opinion to be reliable.  
It relates the veteran's bilateral hearing loss and tinnitus 
to service, it discusses the nature of noise exposure in his 
military career, and it notes exacerbation from aging.  
Unlike the VA examiner who performed the July 2002 
examination, this audiologist is not of the erroneous 
assumption that the veteran had no hearing loss shown during 
service.  This is the most persuasive evidence of record and 
it is consistent with inservice findings of increased hearing 
loss at the time of the noise exposure during service.

As the most persuasive medical evidence links the veteran's 
bilateral hearing loss and tinnitus to service, and there is 
clear evidence of some decline in the veteran's ability to 
hear during service, and because there is only limited 
evidence of any significant post-service noise exposure, 
service connection for these disabilities is granted.  38 
C.F.R. § 3.303.  

The Board is of the opinion that the preponderance of the 
evidence is in the veteran's favor.  As explained above, the 
opinion in the November 2003 VA audiology consultation report 
is the most credible evidence in that it is free from 
inaccurate assumptions and conflicting statements, and in 
that it takes into account military noise exposure and 
exacerbation from aging.  Thus, there is no need to engage in 
any further weighing of the evidence.  See 38 U.S.C.A. § 
5107; Gilbert,  supra (holding that when the evidence for and 
against a claim  for VA benefits is in relative equipoise, 
the claimant  prevails).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


